           Case 1:19-cv-04024-JMF Document 23 Filed 07/29/19 Page 1 of 2



 UNI'|ED SI'ATES I)ISTRIC'I' COI]RT
 SOU-|I]ERN DISTRICT Ot] NEU'YORK
                           .----------------------x
                                                             Casc No. I 9-cv-402.1 (.lMF)
 TFIE STATE OF NtlW YOIIK. bI I.ETITIA
 JAMF.S. Attorne.v (icncral of thc State of Nerv
 York. and
 THE STATE OF NEW.IERSEY. by GURBIR S.                       )I<l r ror roR Sl   \tlr \R\ Jt rx;\tE\r'
 GREWAL, Attorney General of the Statc ol'New
 Jersey,
                                   Plaintiflt,
                -against-

 THE,t,NITED STAI'ES DIIPARTMENT
 OF THE TRIIASIIRY and TllE INI-ERNAL
 REVI-]NI ]E SERVI(]t.]-
                                   Defendants.
                                .-----------------------x

        Plaintiffs the States of New York and New Jersey hereby move for summary judgment on

Counts I and   II of their Complaint. This motion    is supported by the arguments in the Memorandum

of Law in Support of Plaintifts' Motion for Summary Judgment, as well as the Declaration of

Catherine Suvari filed with that brief, both of rvhich will be filed concurrently with this motion.

Plaintiffs have notified Defendants of this motion and Defendants intend to oppose the motion.

        For the reasons stated in Plaintitfs' brief-. Plaintiffs ask this Court to issue an order and

judgrrrent. pursuant to 28 U.S.C. $ 2201 et seq..linding that Deltndants unlarvltll.v lailed to tinrel.v

respond and disclosc records in response to Plaintill.s' rcquests under 5 U.S.C.       N   552(a). ordering

Def'endants to search lbr and promptly disclose all recolds responsive to Plaintifts' requests rvilhin

90 days. arvarding Plaintitl.s' atrorncys' tecs and costs. and granting any othcr reliel'this Court

deeurs appropriate.
         Case 1:19-cv-04024-JMF Document 23 Filed 07/29/19 Page 2 of 2



Datcd:       .luly 29. 201 9
             Nes Yolk- Ncn Yolk


                                             Respectlirlly submitted.

                                             Lcrrrr,r J,rlrEs
                                             Attornev General of the State o1'New York

                                       By:    /s/ Cathcrine Suvar   i


                                             Catherine Suvari
                                                  Assistant Attorney General
                                             28 Liberty Street
                                             New York, New York 10005
                                             Tel. (212) 416-6t72
                                             Catherine.Suvari@ag.ny. gov

                                             (;r'RBrR S. GRE\\' \L




                                               A
                                             -,\ttorner' (ieneral ol'thc State of Neu Jerscy

                                       ts1

                                             (ilcnn   J.
                                                  Assistant Attomey General
                                             Katherine Gregory
                                                  Deputy Attorney General
                                             Flughes Justice Complex - I st Floor
                                             P.O. Box I l2
                                             25 Market Street
                                             Trenton. New Jersey 08625
                                             Tcl. (609) 376-3235
                                             Glenn.Moranrarco@larv.nj oag.gov
                                             Katherine.Gregory@law.njoag. gov




                                       )
